Citation Nr: 1018905	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 30, 1998 
for the assignment of a 100 percent schedular rating for 
service-connected cognitive disorder secondary to traumatic 
brain injury (TBI).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned a 100 percent schedular rating for service-connected 
cognitive disorder secondary to traumatic brain injury, 
effective March 30, 1998.  The Board previously denied this 
issue in a June 2009 decision.  The Veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in January 2010, the Court 
remanded the case to the Board for compliance with the 
instructions in a January 2010 Joint Motion for Remand (JMR).  


FINDING OF FACT

A search of the Social Security Administration death registry 
showed that the Veteran died in March 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


